Citation Nr: 1235456	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for hyperthyroidism (Grave's disease). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980 and from January 1981 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Waco, Texas Regional Office (RO). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011.  The record contains a transcript of that hearing.
  
This case was previously before the Board in September 2011 and was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to return the claims file to the October 2011 VA examiner for clarification of the examination report.  

In the October 2011 examination report, the examiner diagnosed the Veteran with hyperthyroidism but also noted that the Veteran had "hypothyroid endocrine dysfunction" and "findings, signs, or symptoms attributable to a hypothyroid condition" including, fatigueability, constipation, sleepiness, and cold intolerance.  

In a June 2012 deferred rating decision, the RO determined that additional information was necessary prior to assigning a rating.  The RO directed the examiner to clarify his findings regarding the diagnoses and, if hypothyroidism was also diagnosed, to opine whether hypothyroidism was secondary to the service-connected hyperthyroidism.  

The RO also directed the examiner to note whether the claims file was reviewed, as per the September 2011 Board remand directives.  

Finally, as the October 2011 examination report noted bilateral exopthalmus, the Veteran was to be scheduled for an eye examination. An eye examination was conducted in June 2012; however, no addendum was filed by the October 2011 VA examiner regarding the Veteran's thyroid disorder(s).  

Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a thyroid disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must return the claims file to the October 2011 examiner to respond to the below inquiries.  If that examiner is unavailable, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. THE CLAIMS FOLDER, AND A COPY OF THIS REMAND, WILL BE MADE AVAILABLE TO THE EXAMINER(S) WHO MUST ACKNOWLEDGE SUCH RECEIPT AND REVIEW IN ANY REPORT GENERATED AS A RESULT OF THIS REMAND.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.

d. The examiner must provide an opinion as to whether the Veteran has a diagnosis of hypothyroidism.

i. If hypothyroidism is diagnosed, the examiner must opine whether the Veteran's hypothyroidism directly due to service or secondary to his service-connected hyperthyroidism or Grave's disease?

ii. If there is no diagnosis of hypothyroidism, the examiner must explain the findings of hypothyroid endocrine dysfunction and fatigueability, cold intolerance, sleepiness, and constipation as they relate to the Veteran's diagnosed disorder.

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of entitlement to an increased rating for hyperthyroidism to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


